DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:
Claim 1 recites “tool holder that way that the tool holding device”.  The examiner suggests amending this phrase to --such that the tool holding device--.
Claim 3 recites “the underside of the tool holder or adapter.”  The examiner suggest amending to --an underside of the tool holder or adapter--.
Claim 6 recites “if any”.  This phase should be removed.  Claim 6 should also be amended to depend upon claim 5.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-15, the phrase "preferably" renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  The examiner suggests amending the claims to remove the phrase.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esser US 2007/0057138 in view of Siebert et al. US 2016/0076131.

    PNG
    media_image1.png
    597
    523
    media_image1.png
    Greyscale

Esser discloses a tool holding device for a shank type tool comprising: at least one tool holder for holding a shank type tool in a distinct upright position and in rotatable manner, the tool holder (!3) being equipped with a topside tool or adapter insertion opening (15), a base part (bottom surface of 11) and a top part (10), whereby at least the top part comprises uptake holes (recesses in cover plate 10) for the at least one tool holder (13), and wherein the base part forms a support and/or uptake and/or guide for the at least one tool holder, and wherein the base part and the top part are interconnected to each other by means of at least one spacer (intermediate portion of 11 connecting bottom surface of 11 with top surface 10).

    PNG
    media_image2.png
    471
    465
    media_image2.png
    Greyscale

Esser does not specify wherein the at least one tool holder comprises one opening which is positioned in vertical direction below the tool or adapter insertion opening and which allows fluid and/or solid treatment agents to exit the tool holder such that the tool holding device can be used for more than one process step among transfer, cleaning, pretreatment, coating, posttreatment.  However, the use of recess openings on tool holders for allowing the escaping of fluids during a process is well known in the art, as evidence by Siebert who teaches a holder for securing a plurality of workpieces wherein the holder is provided with a plurality of openings (30) for optimum cleaning (¶0041-42).  It would have been obvious to one of ordinary skill in the art at the time of filing, to modify the tool holder of Esser to include recesses as taught by Siebert to facilitate optimum treatment of the workpiece being held.
As for claim 2, the modified Esser teaches wherein the tool holding device comprises an adapter (13 and 15) with a topside tool insertion opening, whereas the adapter is designed to be stuck through the said tool or adapter insertion opening of the at least one tool holder into the at least one tool holder and to be held by the tool holder in a defined position, whereas the at least one adapter preferably comprises one or more escape openings, which are positioned in vertical direction below its tool insertion opening and which allow fluid and/or solid treatment agents to exit the adapter.
As for claim 3, the modified Esser teaches wherein the one or more escape openings of the tool holder or the tool holder and the adapter are lateral openings (Siebert, 30, lateral openings formed) related to the longitudinal axis of the tool holder or of the adapter which longitudinal axis extends through the topside insertion opening and the underside of the tool holder or adapter.
As for claim 4, the modified Esser teaches wherein the tool holder and/or the adapter comprises a form fit operable drive means designed to contribute making the tool holder and/or the adapter rotating around its said longitudinal axis (Esser, Figs. 1-3 and 7-10).
As for claim 7, the modified Esser teaches a tool holding plate unit for shank type tools, comprising at least one tool holding device according to claim 1, and a plate taking up the at least one tool holding device (13) in a defined position, whereas the plate possesses a central hub (4) for fixing the tool holding plate unit to a stem of a tool holding tree and a circumferential jacket (Fig. 1 and 10).
As for claim 11, the modified Esser teaches wherein the plate and/or the hub carries driver means (22) designed to interact with the said drive means (14) of the tool holder or adapter to make the tool holder and/or the adapter rotating around its said longitudinal axis relatively to the tool plate holding unit.
As for claim 12, the modified Esser teaches a tool holding carousel (Figs. 1 and 10) capable of being used for layer deposition (Siebert, ¶0038 and 47) and comprising at least one tree comprising itself a number of tool holding plate units according to claim 7, whereas the tool holding plate units are carried one above the other by a secondary axis of rotation rotating itself relative to the carousel (Esser, Figs. 1 and 10), whereas the tool holders being part of the tool holding device carried by the tool holding plate units are rotating under operation around their longitudinal axes (Figs.1 and 10) within the tool holding devices and relatively to the tool holding plate units, their longitudinal axes forming a tertiary axis of rotation.
As for claim 13, the modified Esser teaches a multiple purpose use of a tool holding device according to claim 1 capable of being used for layer deposition (Siebert, ¶0038 and 47) and at least one of the following process steps of transfer and/or cleaning and/or pretreatment and/or posttreatment.
As for claim 14, the modified Esser teaches a multiple purpose use of a system comprising a tool holding devices according to claim 1 and different tool holding plate units, in that for layer deposition the tool holding devices are taken up by at least one first “deposition type” tool holding plate unit while for transfer and/or cleaning and/or pretreatment and/or posttreatment the same tool holding devices are taken up by a different “other purpose type” tool holding plate unit (Siebert, ¶0051).
As for claim 15, the modified Esser teaches a method of using a tool holding device for shank type tools comprising at least one tool holder, a base part, and a top part, whereby at least the top part comprises uptake holes for the at least one tool holder and/or sleeve such that the tool holding device can be used for more than one process step among transfer, cleaning, pretreatment, coating, and/or post treatment (Siebert, ¶0051), the at least one tool holder and/or sleeve holds the shank type tool in a distinct, upright position, the at least one tool holder and/or sleeve comprises one or more openings, which allow fluid and/or solid treatment agents to exit the tool holder and/or sleeve, the at least one tool holder and /or sleeve enables three-fold rotation of the shank type tool (Esser, Fig. 1 and 10).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948. The examiner can normally be reached Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYRONE V HALL JR/Primary Examiner, Art Unit 3723